Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung, US PGPUB 2018/0150168 discloses that since the ADC process and the sensing data transmission process (communication process) are performed in parallel, the overlapping time between the sensing data transmission period and the touch sensing period is shortened. Thus, the influence, such as signal interference between a touch driving signal TDS, which is a toggle signal in the touch sensing period, and a toggle signal on the communication interface in the sensing data transmission period is reduced. As a result, touch noise (touch sensing noise), communication errors, sensing data transmission errors, and the like may be reduced, and deterioration of the touch sensing performance may be prevented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        7/28/2022